                 Case: 20-13708     Doc: 15    Filed: 02/05/21    Page: 1 of 14




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF OKLAHOMA

 In re:
                                                 Case No. 20-13708 SAH
           KRYSTA NICOLE GENTRY,
                                                 Chapter 7
                  Debtor.


 JOHN MASHBURN, U.S. Bankruptcy
 Trustee of the Bankruptcy Estate of
 Krysta Nicole Gentry,

                  Plaintiff,
                                                 Adversary No. 21 –             SAH
           v.

 KRYSTA NICOLE GENTRY; WILLIAM T.
 HOLLIS; PAMELA SUE HOLLIS; and
 DKG INVESTMENTS, LLC.

                  Defendants.


                COMPLAINT TO DENY DISCHARGE OF DEBTOR, TO AVOID
                  FRAUDULENT OR PREFERENTIAL TRANSFERS AND
                    FOR TURNOVER OF PROPERTY AND/OR FUNDS


          COMES NOW, John Mashburn, United States Bankruptcy Trustee in the above-

referenced bankruptcy (herein “Trustee”), and for his cause of action against the

Defendants brings the above-described Complaint and in support thereof alleges and

states:



                                 JURISDICTION AND VENUE

          1.     This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. §§ 1134

and 157.
             Case: 20-13708      Doc: 15    Filed: 02/05/21     Page: 2 of 14




       2.    This is a core proceeding as designated by 28 U.S.C. § 157.

       3.    This action is brought pursuant to, inter alia, the Federal Rules of Bankruptcy

Procedure, 11 U.S.C. §§ 541, 542, 544, 548, 550, 727(a)(2) and 727(a)(4) and Oklahoma

law.

       4.    The Plaintiff, Trustee consents to the entry of final orders or judgment by this

Court on any issue in this adversary proceeding pursuant to Federal Rule of Bankruptcy

Procedure 7008.

       5.    The debtor, KRYSTA NICOLE GENTRY, fka Krysta N. Watson, fka Krysta

Nicole Hollis, (herein “Debtor”), filed her Petition for Relief and accompanying Schedules

and Statement of Financial Affairs (hereafter collectively the “Schedules”), on November

20, 2020.

       6.    On December 22, 2020, the 11 U.S.C. § 341 first meeting of creditors was

held and concluded.

       7.    The deadline for filing complaints objecting to discharge or dischargeability

of debts is February 20, 2021.

       8.    The Defendants, WILLIAM T. HOLLIS and PAMELA SUE HOLLIS (herein

“Debtor’s Parents”), are the father and mother of Debtor and are therefore insiders of

Debtor.

       9.    The Defendant, DKG INVESTMENTS, LLC, (herein “DKG”), is an Oklahoma

Limited Liability Company formed by Debtor January 21, 2020, and currently owned by

Debtor.




                                             2
              Case: 20-13708      Doc: 15     Filed: 02/05/21     Page: 3 of 14




       10.    This is an action brought to deny the discharge of Debtor, Krysta Nicole

Gentry, to avoid certain fraudulent and/or preferential transfers and to recover such

transferred property of and from the Defendants.



               INTRODUCTION AND PERTINENT SUPPORTING FACTS

       11.    On January 22, 2020, by Joint Tenancy Quitclaim Deed recorded in

Oklahoma County January 23, 2020, at Book RE14244, Page 1654, (herein the “1/22/20

JT QC Deed”) the Debtor and her sister, Lyndsay D. Cargill fka Lyndsay D. Hollis, as joint

tenants, deeded their interest in the following described property to Debtor’s Parents, to wit:

       Lot One (1) in Block Five (5), PRESTON HILLS SECTION 2, an Addition to
       Oklahoma City, Oklahoma County, Oklahoma, according to the recorded plat
       thereof.
       Street address: 12840 Park Hill Rd, Oklahoma City, OK 73142

       (herein “Subject Property”),

       12.    Based upon the claimed exemption from Documentary Stamp Tax - 68

Okla.Stat. § 3202(4) - appearing on the 1/22/20 JT QC Deed, the transfer was made

“without actual consideration therefor.”

       13.    Two days after the above transfer, on January 24, 2020, by Quitclaim Deed

recorded in Oklahoma County January 27, 2020, at Book RE14246, Page 1691, (herein

the “1/24/20 QC Deed”). Debtor’s Parents, deeded their interest in the Subject Property to:

“DKG Investments, LLC, Krysta Watson, Owner residing at 2800 NW 184th St., Edmond,

Oklahoma County, Oklahoma 73012” (herein “DKG”).

       14.    Based upon the claimed exemption from Documentary Stamp Tax - 68

Okla.Stat. § 3202(4) - appearing on the 1/24/20 QC Deed, the transfer was made “without

actual consideration therefor.”




                                              3
              Case: 20-13708      Doc: 15    Filed: 02/05/21    Page: 4 of 14




       15.    The Debtor’s bankruptcy petition declares “I have not used any business

name or EINs.” Bankr. Docket #1, Ques. No. 4, at p. 2.

       16.    Contrary to said petition declaration, Debtor has used the business name of

“DKG Investments, LLC,” (herein "DKG"), formed by Debtor January 21, 2020, and

currently owned by Debtor.

       17.    The Debtor’s bankruptcy petition declares Debtor does not rent her residence.

Bankr. Docket #1, Ques. No. 11, at p. 3.

       18.    Contrary to said petition declaration, Debtor in fact rents her residence at

2800 NW 184th St., Edmond, OK 73012.

       19.    The Debtor’s bankruptcy petition declares Debtor does not “own or have any

legal or equitable interest in any residence, building, land, or similar property.”. Bankr.

Docket #1, Ques. No. 1, at p. 10.

       20.    Contrary to said petition declaration, Debtor in fact owns or has a legal or

equitable interest in the Subject Property at 12840 Park Hill Rd, Oklahoma City, OK 73142.

       21.    The Debtor’s bankruptcy petition declares Debtor does not “own, lease, or

have legal or equitable interest in any vehicles.” Bankr. Docket #1, Ques. No. 3, at p. 10.

       22.    Contrary to said petition declaration, the Trustee is informed, believes and

therefore alleges that Debtor in fact does own, lease, or have legal or equitable interest in

a 2006 Black Lexus SUV purchased in November of 2020, and the same is likely to have

evidentiary support after a reasonable opportunity for further investigation or discovery.

       23.    The Debtor’s bankruptcy petition declares Debtor does not own any

“Non-publicly traded stock and interests in incorporated and unincorporated businesses,

including an interest in an LLC, partnership, and joint venture.” Bankr. Docket #1, Ques.

No. 19, at p. 12.

       24.    Contrary to said petition declaration, Debtor owns an interest in DKG.




                                             4
                Case: 20-13708      Doc: 15    Filed: 02/05/21    Page: 5 of 14




        25.     The Debtor’s bankruptcy petition declares Debtor does not “own or have any

legal or equitable interest in any business-related property.” Bankr. Docket #1, Ques. No.

37, at p. 13.

        26.     Contrary to said petition declaration, Debtor owns or has an equitable interest

in the Subject Property which is business-related property of DKG.

        27.     The Debtor’s bankruptcy petition declares Debtor does not “have other

property of any kind you did not already list.” Bankr. Docket #1, Ques. No. 53, at p. 14.

        28.     Contrary to said petition declaration, Debtor owns or has an equitable interest

in the Subject Property, in DKG and in the 2006 Black Lexus SUV.

        29.     The Debtor’s bankruptcy petition declares Debtor does not have any creditors

who “have claims secured by your property.” Bankr. Docket #1, Ques. No. 1, at p. 17.

        30.     Contrary to said petition declaration, according to the records of the

Oklahoma County Assessor, Debtor’s interest in the Subject Property is subject to past due

real property taxes for tax years 2017, 2018, 2019, and 2020, totaling $23,737.13. Such

taxes represent creditor’s claims secured by the Subject Property.

        31.     The Debtor’s bankruptcy petition at Schedule I states “[i]f you are married and

not filing jointly, and your spouse is living with you, include information about your spouse.

If you are separated and your spouse is not filing with you, do not include information about

your spouse.” Debtor list no information for a non-filing spouse. Bankr. Docket #1,

Introduction, at p. 33.

        32.     Contrary to said petition declaration, Debtor is married and not separated

from her husband as of the petition date. Debtor married Dustin Lee Gentry on March 18,

2020.

        33.     The Debtor’s bankruptcy petition at Schedule J asks “Do your expenses

include expenses of people other than yourself and your dependents?” Debtor answers the

question “No.” Bankr. Docket #1, Ques. No. 3, at p. 35.



                                               5
              Case: 20-13708      Doc: 15     Filed: 02/05/21    Page: 6 of 14




       34.    Contrary to said petition declaration, Debtor is married and not separated

from her husband as of the petition date. Debtor married Dustin Lee Gentry on March 18,

2020. The Trustee is informed, believes and alleges that in fact said expenses include

expense for Debtor’s husband, and the same is likely to have evidentiary support after a

reasonable opportunity for further investigation or discovery.

       35.    The Debtor’s bankruptcy petition at the Statement of Financial Affairs asks

“Did you have any income from employment or from operating a business during this year

or the two previous calendar years?” Debtor answers the question “No.” Bankr. Docket #1,

Ques. No. 4, at p. 38.

       36.    The Debtor’s bankruptcy petition at Schedule J asks “Did you receive any

other income during this year or the two previous calendar years?” Debtor answers the

question “No.” Bankr. Docket #1, Ques. No. 5, at p. 39.

       37.    Contrary to said petition’s income declarations, Mrs. Gentry was employed

until April 2020 and had been employed at Mathis Brothers for 3 years prior. Income from

employment as of April 30, 2020, was $31,196.58. Income as of December 31, 2019,

according to Debtor’s 2019 tax returns, was gross wages of $93,967.00 and gross rents

received (from the Subject Property) of $9,300.00: Income as of December 31, 2018,

according to Debtor’s 2018 tax returns, was gross wages of $90,984.00 and gross rents

received (from the Subject Property) of $10,497.00.

       38.     The Debtor’s bankruptcy petition at the Statement of Financial Affairs asks

“Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action,

or administrative proceeding?” Debtor answers the question “No.” Bankr. Docket #1, Ques.

No. 9, at p. 40.

       39.    Contrary to said petition declaration, Debtor was a party in the following

action: Ok Supreme Court case PR-119035, Meese vs Krysta Watson, Real Party In

Interest, Writ of Prohibition.


                                              6
               Case: 20-13708      Doc: 15     Filed: 02/05/21    Page: 7 of 14




         40.   The Debtor’s bankruptcy petition at the Statement of Financial Affairs asks

“Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any

property to anyone, other than property transferred in the ordinary course of your business

or financial affairs? Debtor answers the question “No.” Bankr. Docket #1, Ques. No. 18, at

p. 42.

         41.   Contrary to said petition declaration, Debtor transferred the Subject Property

by the 1/22/20 JT QC Deed.

         42.   The Debtor’s bankruptcy petition at the Statement of Financial Affairs asks

“Within 4 years before you filed for bankruptcy, did you own a business or have any of the

following connections to any business? ___ A sole proprietor or self-employed in a trade,

profession, or other activity, either full-time or part-time ___ A member of a limited liability

company (LLC) or limited liability partnership (LLP)....” Debtor answers the question “No.”

Bankr. Docket #1, Ques. No. 27, at p. 43.

         43.   Contrary to said petition declaration, Debtor held (according to her tax

returns) an interest in a real property rental as of tax years 2018, 2019, and as a

member/owner of DKG as of January 21, 2020.

         44.   The Debtor’s bankruptcy petition at the Statement of Your Current Monthly

Income asks “What is your marital and filing status? Check one only.... ___ Married and

your spouse is NOT filing with you. ..You and your spouse are: .... ___ Living separately

or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking

this box, you declare under penalty of perjury that you and your spouse are legally

separated under nonbankruptcy law that applies or that you and your spouse are living

apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. §

707(b)(7)(B).” Debtor answers the question “Married” and “Living separately or are legally

separated...” Bankr. Docket #1, Ques. No. 1, at p. 47.2020.




                                               7
               Case: 20-13708       Doc: 15      Filed: 02/05/21     Page: 8 of 14




        45.    Contrary to said petition declaration, Debtor is married and is not separated

from her husband as of the petition date. Debtor married Dustin Lee Gentry on March 18,

2020.

        46.    At the December 22, 2020, 11 U.S.C. § 341 first meeting of creditors, Debtor

testified under oath that Debtor’s Petition for Relief and accompanying Schedules and

Statement of Financial Affairs filed were true, accurate and complete.

        47.    Debtor’s Petition for Relief, accompanying Schedules and Statement of

Financial Affairs, all associated bankruptcy documents and amendments thereto were all

signed under penalty of perjury whereby Debtor attested to the truth and accuracy of the

documents.

        48.    Debtor failed to list and schedule all property interests as required by the

Bankruptcy Code and Rules.

        49.    Debtor failed to disclose significant assets as required by the Bankruptcy

Code and Rules.

        50.    Debtor has given false oath as to the information required in the bankruptcy

forms, and by the Bankruptcy Code and Rules.



                                           COUNT I
                                 (Action to Deny Discharge)1

        For his First Count for relief against the Debtor, the Trustee incorporates the

allegations set forth above as if fully restated herein and further alleges and states as

follows:




        1
         Count numbers and descriptions are for ease of reference only and are not for limitation of
the claims which any facts herein alleged or hereafter developed may support against any defendant.

                                                 8
              Case: 20-13708       Doc: 15    Filed: 02/05/21     Page: 9 of 14




       51.    Debtor, with intent to hinder, delay, or defraud a creditor or an officer of the

estate charged with custody of property under this title, has transferred, removed,

destroyed, mutilated, or concealed, or has permitted to be transferred, removed, destroyed,

mutilated, or concealed—(A) property of the Debtor, within one year before the date of the

filing of the petition, contrary to 11 U.S.C. § 727(a)(2).

       52.    Debtor has knowingly and fraudulently, in or in connection with the case made

a false oath in violation of section 11 U.S.C. § 727(a)(4)(A).



                                       COUNT II
                         (Action to Avoid Fraudulent Transfer)

       For his Second Count against the Debtor, DKG and Debtor’s Parents, the Trustee

incorporates the allegations set forth above and further alleges and states as follows:

       53.    The Debtor's transfer of the Subject Property to Debtor’s Parents by the

1/22/20 JT QC Deed, was a transfer of an interest of the Debtor in property, that was made

or incurred on or within 2 years before the date of the filing of the Petition.

       54.    The Debtor voluntarily or involuntarily – made such transfer or incurred such

obligation with actual intent to hinder, delay, or defraud any entity to which the debtor was

or became, on or after the date that such transfer was made or such obligation was

incurred, indebted.

       55.    The Debtor received less than a reasonably equivalent value in exchange for

such transfer or obligation.

       56.    The Debtor was insolvent on the date that such transfer was made or such

obligation was incurred, or became insolvent as a result of such transfer or obligation.




                                               9
             Case: 20-13708      Doc: 15     Filed: 02/05/21    Page: 10 of 14




       57.    The Debtor was engaged in business or a transaction, or was about to

engage in business or a transaction, for which any property remaining with the Debtor was

an unreasonably small capital.

       58.    The subsequent transfer of the Subject Property from Debtor’s Parents to

DKG was not a transfer for value and in good faith and DKG, as transferee, gave no value

to Debtor in exchange for such transfer.

       59.    Debtor's transfer of the Subject Property is a fraudulent transfer subject to

avoidance by the Trustee pursuant to 11 U.S.C. § 548.

       60.    Debtor's transfer of the Subject Property is otherwise a fraudulent transfer

subject to avoidance by the Trustee under applicable Oklahoma law available to the

Trustee pursuant to 11 U.S.C. § 544.

       61.    Debtor’s Parents and DKG are liable to the Estate for either the return of the

Subject Property or the value thereof pursuant to 11 U.S.C. §§ 548 and 550.

       62.    The value of the Subject Property at the time of transfer was not less than

$329,500.00 based upon the market value established at that time by the Oklahoma

County Assessor.

       63.    In the event, for any reason, the Trustee is no longer able to recover the full

value of the Subject Property at the time of transfer by liquidation of the Subject Property,

then the Trustee seeks recovery of said value of the Subject Property at the time of

transfer.




                                             10
             Case: 20-13708       Doc: 15     Filed: 02/05/21     Page: 11 of 14




                                      COUNT III
                    (Action for Turnover of Property and/or Funds)

       For his Third Count against the Debtor and DKG, the Trustee incorporates the

allegations set forth above and further alleges and states as follows:

       64.    Pursuant to 11 U.S.C. §542(a) any entity “in possession, custody or control,

during the case,” of property of the estate “shall deliver to the trustee, and account for, such

property or the value of such property.” Property of the estate consist of “all legal or

equitable interests of the debtor in property as of the commencement of the case”

“wherever located and by whomever held.” 11 U.S.C. §541(a)(1).

       65.    In the event the Subject Property is not otherwise recoverable by the Trustee

as alleged above, then Debtor’s interest in the property as owner of DKG is subject to

turnover pursuant to 11 U.S.C. §542(a).



                                   PRAYER FOR RELIEF

       WHEREFORE, The Trustee prays that the Court enter judgment as follows:

       a.     Denying the Discharge of the Debtor, KRYSTA NICOLE GENTRY, for

              violation of 11 U.S.C. §§ 727(a)(2) and (a)(4)(A);

       b.     Avoiding in favor of the estate, the Debtor's transfer of the Subject Property

              to WILLIAM T. HOLLIS and PAMELA SUE HOLLIS by the 1/22/20 JT QC

              Deed pursuant to 11 U.S.C. §§ 544 and 548 and ordering recovery from

              WILLIAM T. HOLLIS, PAMELA SUE HOLLIS and DKG INVESTMENTS,

              LLC., either the return of the Subject Property or $329,500.00 as the value

              thereof, subject to the estate receiving only a single satisfaction, pursuant to

              11 U.S.C. §§ 544, 548 and 550;


                                              11
     Case: 20-13708     Doc: 15     Filed: 02/05/21    Page: 12 of 14




c.   In the alternative, if the Subject Property is not otherwise recoverable by the

     Trustee as alleged above, then judgment directing the turnover of Debtor’s

     interest in the Subject Property, as owner of DKG, pursuant to 11 U.S.C. §

     542(a); and

d.   Granting such other and further relief as this Court deems just, equitable and

     proper.

                                  Respectfully submitted,

                                    s/ John Mashburn
                                  JOHN MASHBURN, OBA #12763
                                  John D. Mashburn, Attorney at Law, P.C.
                                  1616 E 19th Street, Suite 301A
                                  Edmond, OK 73013
                                  john@mashburnlaw.net
                                  (405) 726-9795 Telephone
                                  (405) 726-9796 Facsimile
                                  ATTORNEY FOR TRUSTEE




                                    12
                             Case: 20-13708                   Doc: 15       Filed: 02/05/21           Page: 13 of 14

  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
 JOHN MASHBURN, U.S. Bankruptcy Trustee of the Bankruptcy                       KRYSTA NICOLE GENTRY; WILLIAM T. HOLLIS; PAMELA
 Estate of Krysta Nicole Gentry                                                 SUE HOLLIS; and DKG INVESTMENTS, LLC.

ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
     John D. Mashburn, OBA#12763                                                           Stephen A Harry
                                                                                           3030 NW Expressway, Suite 200
     1616 E 19th Street, Suite 301A, Edmond, OK 73013
                                                                                           Oklahoma City, OK 73112
     (405) 726-9795 Telephone                                                              405-694-4353
PARTY (Check One Box Only)                         PARTY (Check One Box Only)
□ Debtor    □ U.S. Trustee/Bankruptcy Admin        □
                                                   X Debtor      □ U.S. Trustee/Bankruptcy Admin
□ Creditor  □ Other                                □ Creditor    □ Other
□
X Trustee                                          □ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
  Action to deny discharge, to avoid and recover fraudulent or preferential transfers and for turnover of property
  pursuant to 11 U.S.C. §§ 541, 542, 544, 548, 550, 727(a)(2) and 727(a)(4)


                                                                    NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


□3 11-Recovery of money/property - §542 turnover of property                    □
    FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)

□ 12-Recovery of money/property - §547 preference                               □
                                                                                   61-Dischargeability - §523(a)(5), domestic support

□1 13-Recovery of money/property - §548 fraudulent transfer                     □
                                                                                   68-Dischargeability - §523(a)(6), willful and malicious injury

□ 14-Recovery of money/property - other                                         □
                                                                                   63-Dischargeability - §523(a)(8), student loan
                                                                                   64-Dischargeability - §523(a)(15), divorce or separation obligation

                                                                                □
                                                                                      (other than domestic support)

□ 21-Validity, priority or extent of lien or other interest in property
    FRBP 7001(2) – Validity, Priority or Extent of Lien                            65-Dischargeability - other


                                                                                □
                                                                                FRBP 7001(7) – Injunctive Relief

□
    FRBP 7001(3) – Approval of Sale of Property
                                                                                □
                                                                                   71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)          72-Injunctive relief – other


□2 41-Objection / revocation of discharge - §727(c),(d),(e)
    FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                □ 81-Subordination of claim or interest
                                                                                FRBP 7001(8) Subordination of Claim or Interest



□ 51-Revocation of confirmation
    FRBP 7001(5) – Revocation of Confirmation
                                                                                □ 91-Declaratory judgment
                                                                                FRBP 7001(9) Declaratory Judgment



□ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
    FRBP 7001(6) – Dischargeability
                                                                              □
                                                                              FRBP 7001(10) Determination of Removed Action

□ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause


□ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny □ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
      actual fraud                                                            Other


                   (continued next column)                                    □ 02-Other (e.g. other actions that would have been brought in state court
                                                                                        if unrelated to bankruptcy case)
□ Check if this case involves a substantive issue of state law                  □ Check if this is asserted to be a class action under FRCP 23
□ Check if a jury trial is demanded in complaint                                Demand $ 329,500.00
Other Relief Sought
                       Case: 20-13708            Doc: 15         Filed: 02/05/21          Page: 14 of 14

 B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.   20-13708 SAH
                 KRYSTA NICOLE GENTRY

DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                   NAME OF JUDGE
               WESTERN DISTRICT OF OKLAHOMA                                                                   Sarah A. Hall
                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                ADVERSARY
                                                                                                        PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)


               s/ John D. Mashburn


DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)
            02/04/2021
                                                                          John Mashburn



                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
